Exhibit Investor and Media Inquiries: David A. Christiansen (610) 208-3065 dchristiansen@cartech.com CARPENTER TECHNOLOGY INCREASES CASH DIVIDEND BY 20% Wyomissing, Pa., (April 23, 2008) – The Board of Directors of Carpenter Technology Corporation (NYSE:CRS), on April 22, declared an increase in the quarterly dividend on its common shares to $0.18 per share from $0.15 per share, or an increase of 20 percent. “The dividend increase reflects our Board’s confidence in the long-term strength of Carpenter’s business and financial position,” said Anne Stevens, chairman, president and chief executive officer.“The dividend is a key component of our cash deployment strategy to provide a consistent, competitive return that rewards long-term investment oriented shareholders.The dividend increase, our share repurchase program and our recent capital investments are all intended to create long-term value for shareholders.” MORE Page2/ Carpenter Technology Increases Cash Dividend by 20% Carpenter last increased its quarterly dividend from $0.1125 to $0.15 on April 26, 2007.The Company has paid a dividend every year since 1906. The dividend for the third quarter is payable on June 5, 2008, to shareholders of record as of the close of business on May 6, 2008.The ex-dividend date (the date the common stock trades without the dividend) is May 2, 2008. Carpenter Technology produces and distributes specialty alloys, including stainless steels, titanium alloys and superalloys, and various engineered products.
